Citation Nr: 1143929	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for Type II diabetes mellitus, to include as a result of herbicide exposure. 


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1970 through December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefit sought on appeal. 

In March 2008 and July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The matter is now returned to the Board for appellate review. 

The issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, has been raised by the record in an August 2009 statement by the Veteran's spouse, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claim can be properly adjudicated.  

The Veteran is seeking service connection for Type 2 diabetes mellitus.  He contends that he is subject to presumptive service connection for this disease based upon his in-service exposure to herbicides.  Specifically, the Veteran asserts that while he was stationed in Hawaii, he went on temporary assignments, by way of airplane, to the Republic of Vietnam.  He states that he was on the ground in the Republic of Vietnam during this period of service, which was between December 1970 and December 1974.  See February 2006 and June 2006 statements and DD Form 214. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during such military service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that period of military service.  38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. § 3.307(6)(iii) (2011).  Under the applicable regulations, if a Veteran was exposed to an herbicide agent during the active military service, then Type II diabetes mellitus shall be presumed to be service-connected.  38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2011). 

This matter was remanded in March 2008 for the RO/AMC to obtain the Veteran's complete personnel records (201 file).  These records were obtained.  They do not establish that the Veteran served in the Republic of Vietnam during his period of active duty.  He, however, claims that he was assigned "TAD to the air wing when [he] was stationed in Kaneohe Bay.  [He] would fly on a plane to Vietnam to take supplies and bring supplies back from Vietnam.  [He] even had to guard the plane while ...in Vietnam."  See June 2006 Veteran statement.  In a separate statement, the Veteran clarified that he was "stationed in Kaneohe Bay with Co.  A 1st Bn, 3rd Marine rein 1st Marine bde, EMF."  See February 2006 statement.  He stated that while there, he would be assigned to a work party and fly in an airplane to Vietnam, sometimes carrying supplies to Vietnam and sometimes from.  Id.  He asserted that while he was "in country in Vietnam," he guarded airplanes and supplies.  Id.  

The Veteran's record of military service does show several periods of temporary assigned duty (TAD), including one during which he was a team leader in August 1972, as well as one as a guard in August 1973.  Thus, in July 2010, the Board again remanded this claim for the RO/AMC to investigate and obtain the records of the Veteran's unit to seek the particulars of work parties airlifted to the Republic of Vietnam for supply deliveries.  
Upon remand, the AMC did not obtain any additional unit records pertaining to the Veteran.  Instead, the AMC re-reviewed the Veteran's personnel records.  The AMC then submitted a statement indicating that, "[t]here are no assignment show whether the Veteran's unit had travel by air to and from Vietnam during the period of service."  Thus, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since in-country service in the Republic of Vietnam is necessary for the herbicide presumption to apply, and because the Veteran adamantly contends that he was in-country in the Republic of Vietnam, this matter must be fully investigated prior to final adjudication of his appeal.  Since unit records are in the control of a federal department or agency, this matter must be remanded so that these records can be obtained and associated with the claims folder.  The United States Court of Appeals for Veterans Claims (Court) has determined that if all relevant service records have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. §§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2011); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all temporary duty assignments for the Veteran.  Obtain all unit records showing whether the Veteran's unit had work parties traveling by air to and from the Republic of Vietnam during his period of active military service.  

Associate all such records with the Veteran's claim folder.  

If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and to show compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011).  
2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



